Exhibit 10.3

 

[g58771kkimage002.jpg]

 

FORM OF SELECTED DEALER AGREEMENT

 

Ladies and Gentlemen:

 

Dividend Capital Securities LLC, as the dealer manager (“Dealer Manager”) for
Dividend Capital Trust Inc. (the “Company”), a Maryland corporation which will
be taxed as a real estate investment trust, invites you (the “Dealer”) to
participate in the distribution of shares of common stock  (“Shares”) of the
Company subject to the following terms:

 

I.                                         Dealer Manager Agreement

 

The Dealer Manager has entered into a Amended and Restated Dealer Manager
Agreement with the Company dated November 21, 2003, in the form attached hereto
as Exhibit “A.”  By your acceptance of this Agreement, you will become one of
the Dealers referred to in such Agreement between the Company and the Dealer
Manager and will be entitled and subject to the indemnification provisions
contained in such Agreement, including the provisions of Section 4 of such
Agreement wherein the Dealers severally agree to indemnify and hold harmless the
Company, the Dealer Manager and each officer and director thereof, and each
person, if any, who controls the Company and the Dealer Manager within the
meaning of the Securities Act of 1933, as amended.  Except as otherwise
specifically stated herein, all terms used in this Agreement have the meanings
provided in the Dealer Manager Agreement.  The Shares are offered solely through
broker-dealers who are members of the National Association of Securities
Dealers, Inc. (“NASD”).

 

Dealer hereby agrees to use its best efforts to sell the Shares for cash on the
terms and conditions stated in the Prospectus.  Nothing in this Agreement shall
be deemed or construed to make Dealer an employee, agent, representative or
partner of the Dealer Manager or of the Company, and Dealer is not authorized to
act for the Dealer Manager or the Company or to make any representations on
their behalf except as set forth in the Prospectus and such other printed
information furnished to Dealer by the Dealer Manager or the Company to
supplement the Prospectus (“supplemental information”).

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, including a prospectus (the
“Prospectus”), for the registration of the offering of the Shares under the
Securities Act of 1933, as amended (the “Securities Act”).  Such registration
statement has been declared effective by the Commission. The offering of the
shares has also been qualified in all fifty states of the United States, Puerto
Rico and the District of Columbia.  The Dealer Manager will provide the Dealer
as many copies of the Prospectus as the Dealer may from time to time reasonably
request.

 

II.                                     Submission of Orders

 

Those persons who purchase Shares will be instructed by the Dealer to make their
checks payable to “Dividend Capital Trust Inc.”  Any Dealer receiving a check
not conforming to the foregoing instructions shall return such check directly to
such subscriber not later than the end of the next business day following its
receipt.  Checks received by the Dealer which conform to the foregoing
instructions

 

--------------------------------------------------------------------------------


 

shall be transmitted for deposit pursuant to one of the methods in this
Article II.  Transmittal of received investor funds will be made in accordance
with the following procedures:

 

Where, pursuant to the Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and checks are received from subscribers, checks will be transmitted
in care of the Dealer Manager by the end of the next business day following
receipt by the Dealer for deposit to Dividend Capital Trust Inc.

 

Where, pursuant to the Dealer’s internal supervisory procedures, final and
internal supervisory review is conducted at a different location, checks will be
transmitted by the end of the next business day following receipt by the Dealer
to the office of the Dealer conducting such final internal supervisory review
(the “Final Review Office”).  The Final Review Office will in turn by the end of
the next business day following receipt by the Final Review Office, transmit
such checks for deposit by the escrow agent appointed for the Offering.

 

III.                                 Pricing

 

Shares shall be offered to the public at the offering price of $10.00 per Share
payable in cash.  Except as otherwise indicated in the Prospectus or in any
letter or memorandum sent to the Dealer by the Company or Dealer Manager, a
minimum initial purchase of 200 Shares is required.  Except as otherwise
indicated in the Prospectus, additional investments may be made in cash in
minimal increments of at least 10 Shares.  The Shares are nonassessable.  Dealer
hereby agrees to place any order for the full purchase price.

 

IV.                                 Dealers’ Commissions

 

Except for discounts described in or as otherwise provided in the “Plan of
Distribution” section of the Prospectus, the Dealer’s selling commission
applicable to the total public offering price of Shares sold by Dealer which it
is authorized to sell hereunder is 6.0% (or 7.0% where the purchaser elects to
pay a deferred commission) of the gross proceeds of Shares sold by it and
accepted and confirmed by the Company, which commission will be paid by the
Dealer Manager.  For these purposes, a “sale of Shares” shall occur if and only
if a transaction has closed with a securities purchaser pursuant to all
applicable offering and subscription documents and the Company has thereafter
distributed the commission to the Dealer Manager in connection with such
transaction.  The Dealer hereby waives any and all rights to receive payment of
commissions due until such time as the Dealer Manager is in receipt of the
commission from the Company.  The Dealer affirms that the Dealer Manager’s
liability for commissions payable is limited solely to the proceeds of
commissions receivable associated therewith.  In addition, as set forth in the
Prospectus, the Dealer Manager may reallow out of its dealer manager fee certain
marketing fee and due diligence expense reimbursements based on the gross
proceeds of Shares sold by Dealers participating in the offering of Shares,
based on such factors as the number of Shares sold by such participating Dealer,
the assistance of such participating Dealer in marketing the offering of Shares,
and bona fide conference fees incurred.

 

The parties hereby agree that the foregoing commission is not in excess of the
usual and customary distributors’ or sellers’ commission received in the sale of
securities similar to the Shares, that Dealer’s interest in the offering is
limited to such commission from the Dealer Manager and Dealer’s indemnity
referred to in Section 4 of the Dealer Manager Agreement, that the Company is
not liable or responsible for the direct payment of such commission to the
Dealer.

 

2

--------------------------------------------------------------------------------


 

V.                                     Payment

 

Payments of selling commissions will be made by the Dealer Manager (or by the
Company as provided in the Dealer Manager Agreement) to Dealer within 30 days of
the receipt by the Dealer Manager of the gross commission payments from the
Company.

 

VI.                                 Right to Reject Orders or Cancel Sales

 

All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company, which reserves the
right to reject any order.  Orders not accompanied by a Subscription Agreement
and Signature Page and the required check in payment for the Shares may be
rejected. Issuance and delivery of the Shares will be made only after actual
receipt of payment therefor. If any check is not paid upon presentment, or if
the Company is not in actual receipt of clearinghouse funds or cash, certified
or cashier’s check or the equivalent in payment for the Shares within 15 days of
sale, the Company reserves the right to cancel the sale without notice. In the
event an order is rejected, canceled or rescinded for any reason, the Dealer
agrees to return to the Dealer Manager any commission theretofore paid with
respect to such order.

 

VII.                             Prospectus and Supplemental Information

 

Dealer is not authorized or permitted to give and will not give, any information
or make any representation concerning the Shares except as set forth in the
Prospectus and any additional sales literature which has been approved in
advance in writing by the Dealer Manager (“Supplemental Information”).  The
Dealer Manager will supply Dealer with reasonable quantities of the Prospectus,
any supplements thereto and any amended Prospectus, as well as any Supplemental
Information, for delivery to investors, and Dealer will deliver a copy of the
Prospectus and all supplements thereto and any amended Prospectus to each
investor to whom an offer is made prior to or simultaneously with the first
solicitation of an offer to sell the Shares to an investor.  The Dealer agrees
that it will not send or give any supplements thereto and any amended Prospectus
to that investor unless it has previously sent or given a Prospectus and all
supplements thereto and any amended Prospectus to that investor or has
simultaneously sent or given a Prospectus and all supplements thereto and any
amended Prospectus with such supplemental information.  Dealer agrees that it
will not show or give to any investor or prospective investor or reproduce any
material or writing which is supplied to it by the Dealer Manager and marked
“dealer only” or otherwise bearing a legend denoting that it is not to be used
in connection with the sale of Shares to members of the public. Dealer agrees
that it will not use in connection with the offer or sale of Shares any material
or writing which relates to another Company supplied to it by the Company or the
Dealer Manager bearing a legend which states that such material may not be used
in connection with the offer or sale of any securities other than the Company to
which it relates.  Dealer further agrees that it will not use in connection with
the offer or sale of Shares any materials or writings which have not been
previously approved by the Dealer Manager in writing.  Each Dealer agrees, if
the Dealer Manager so requests, to furnish a copy of any revised preliminary
Prospectus to each person to whom it has furnished a copy of any previous
preliminary Prospectus, and further agrees that it will itself mail or otherwise
deliver all preliminary and final Prospectuses required for compliance with the
provisions of Rule 15c2-8 under the Securities Exchange Act of 1934.  Regardless
of the termination of this Agreement, Dealer will deliver a Prospectus in
transactions in the Shares for a period of 90 days from the effective date of
the Registration Statement or such longer period as may be required by the
Securities Exchange Act of 1934.  On becoming a Dealer, and in offering and
selling Shares, Dealer agrees to comply with all the applicable requirements
under the Securities Act of 1933, and the Securities Exchange Act of 1934.

 

3

--------------------------------------------------------------------------------


 

VIII.                         License and Association Membership

 

Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that Dealer is a properly registered or licensed
broker-dealer, duly authorized to sell Shares under Federal and state securities
laws and regulations and in all states where it offers or sells Shares, and that
it is a member in good standing of the NASD.  This Agreement shall automatically
terminate if the Dealer ceases to be a member in good standing of such
association.  Dealer agrees to notify the Dealer Manager immediately if Dealer
ceases to be a member in good standing of the NASD.  The Dealer Manager also
hereby agrees to abide by the Rules of Fair Practice of the NASD and to comply
with Rules 2730, 2740, 2420, 2440 and 2750 of the NASD Conduct Rules.

 

IX.                                Limitation of Offer

 

Dealer will offer Shares only to persons who meet the financial qualifications
set forth in the Prospectus or in any suitability letter or memorandum sent to
it by the Company or the Dealer Manager and will only make offers to persons in
the states in which it is advised in writing by the Dealer Manager that the
Shares are qualified for sale or that such qualification is not required.  In
offering Shares, Dealer will comply with the provisions of the Rules of Fair
Practice set forth in the NASD Manual, as well as all other applicable rules and
regulations relating to suitability of investors, including without limitation,
the provisions of Article III.C. of the Statement of Policy Regarding Real
Estate Investment Trusts of the North American Securities Administrators
Association, Inc.

 

X.                                    Termination

 

Dealer will suspend or terminate its offer and sale of Shares upon the request
of the Company or the Dealer Manager at any time and will resume its offer and
sale of Shares hereunder upon subsequent request of the Company or the Dealer
Manager.  Any party may terminate this Agreement by written notice.  Such
termination shall be effective 48 hours after the mailing of such notice.  This
Agreement is the entire agreement of the parties and supersedes all prior
agreements, if any, between the parties hereto.

 

This Agreement may be amended at any time by the Dealer Manager by written
notice to the Dealer, and any such amendment shall be deemed accepted by Dealer
upon placing an order for sale of Shares after he has received such notice.

 

XI.                                Notice

 

All notices will be in writing and will be duly given to the Dealer Manager when
mailed to 518 17th Street, 17th Floor, Denver, Colorado 80202, and to Dealer
when mailed to the address specified by Dealer herein.

 

XII.                            Attorney’s Fees and Applicable Law

 

In any action to enforce the provisions of this Agreement or to secure damages
for its breach, the prevailing party shall recover its costs and reasonable
attorney’s fees.  This Agreement shall be construed under the laws of the State
of Colorado and shall take effect when signed by Dealer and countersigned by the
Dealer Manager.

 

4

--------------------------------------------------------------------------------


 

THE DEALER MANAGER:

 

 

DIVIDEND CAPITAL SECURITIES LLC

 

 

 

 

 

 

 

 

Mark D. Quam

 

Managing Principal

 

We have read the foregoing Agreement and we hereby accept and agree to the terms
and conditions therein set forth.  We hereby represent that the list below of
jurisdictions in which we are registered or licensed as a broker or dealer and
are fully authorized to sell securities is true and correct, and we agree to
advise you of any change in such list during the term of this Agreement.

 

1.  IDENTITY OF DEALER:

 

Company Name:

 

 

Type of entity:

 

 

 

(Corporation, Partnership or Proprietorship)

 

 

Organized in the State of:

 

Licensed as broker-dealer all States: Yes         No        

 

If no, list all States licensed as broker-dealer:

 

 

Tax ID #:

 

2.  Person to receive notices delivered pursuant to the Selected Dealer
Agreement.

 

Name:

 

Company:

 

Address:                                              

 

City, State and Zip:

 

Telephone:

 

Fax:

 

AGREED TO AND ACCEPTED BY THE DEALER:

 

 

 

 

 

 

 

(Dealer’s Firm Name)

 

5

--------------------------------------------------------------------------------


 

By:

 

 

 

Signature

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------